

 Exhibit 10.1
 
CONSULTING AGREEMENT




This Consulting Agreement (“Agreement”) is entered into as of February 23, 2010
by and between Hawk Systems, Inc., a Delaware corporation, with offices located
at 2385 NW Executive Center Drive, Suite 100, Boca Raton, Florida 33431 (“the
Company”) and Griffin Enterprises LLC, a Florida Limited Liability Company, with
its principal place of business at 127 West Fairbanks Ave Suite 248 Winter Park
Florida 32789 and or its affiliates, successors or assigns hereinafter refereed
to as (“Griffin”) who are hereinafter sometimes collectively referred to as “the
parties.”


WITNESSETH:


WHEREAS GRIFFIN provides corporate growth development consulting services;


WHEREAS the Company desires to engage the services of GRIFFIN in accordance with
the terms and conditions set forth in this Agreement which now consolidates and
supercedes any agreement now in effect.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.           Services


GRIFFIN shall provide the following services to the Company:


(a)  
Provide consulting and liaison services to the Company as requested in
connection with the establishment and implementation of a corporate development
growth plan to enable the Company to develop and expand its business both in the
private sector as well as the government sector. Such plan may also encompass
other priorities as set forth by both parties;

 
(b)  
Provide consulting and liaison services to the Company in connection with the
implementation and completion of its corporate development plan (including
subsidiaries and affiliates), it being understood that such services should not
be construed as engaging in broker-dealer activities;

 
(c)  
Assistance when requested by the Company with and monitoring of the Company’s
activities which may include assistance in the review and creation of corporate
communications, press releases, and presentations; and

 
[griffin-ent.jpg]
 
 
 

--------------------------------------------------------------------------------


            
 
(d)  
Board participation if requested by the Company.



2.           Compensation.


In consideration of the services provided by GRIFFIN under this Agreement the
Company agrees to pay to GRIFFIN a monthly consulting fee of US Twenty Thousand
Dollars ($20,000) (“Consulting Fee”), which first monthly payment will be due
and payable on or before February 26, 2010.  The remaining Consulting Fee
payments will be due and payable on the first day of each month beginning on
April 1, 2010.


3.           Expenses


The Company agrees to reimburse GRIFFIN for all reasonable out-of-pocket
expenses and costs incurred in connection with the performance of its services
under this Agreement (such as travel expenses, outside consultant courier,
supplies, etc.). All such expenses over $200 must be pre-approved by the
Company, and will be billed monthly and will be payable when invoiced. Upon
termination or expiration of this Agreement, any expenses and fees not
reimbursed will be immediately due and payable.


4.           Indemnification
 
The Company agrees to execute an indemnity agreement, acceptable to both
parties, which shall survive any termination of this Agreement. The Company
represents that it has the authority to enter into this agreement, and has
obtained all necessary consents. It further represents that there are no
existing agreements that would prohibit or prevent the terms of the agreement
from being implemented.


5.           Information


(a)           The Company recognizes and confirms that in performing its duties
pursuant to this Agreement, GRIFFIN will be using and relying on data, material,
and other information (the “Information”) furnished by the Company or by its
designees. In connection with GRIFFIN’s  activities on the Company’s behalf, the
Company will cooperate with GRIFFIN and will furnish GRIFFIN with all
Information concerning the Company. The Company hereby agrees and represents
that all Information (i) furnished to GRIFFIN pursuant to this Agreement and
(ii) contained in any filing by the Company with any court or governmental or
regulatory agency, commission or agency shall, at all times during the period of
this Agreement be accurate and complete in all material respects and that, if
the Information provided becomes materially inaccurate, incomplete or misleading
during the term of this Agreement, the Company shall so advise GRIFFIN in
writing. All Information that is not publicly available will be treated in
strict confidence, and will not be revealed, or used except in the performance
of GRIFFIN duties under this Agreement. The conveyance of such information will
be limited to public information with non-public information to be provided to
third parties as deemed appropriate by the Company in writing.


2

--------------------------------------------------------------------------------


            
(b)           GRIFFIN hereby covenants and agrees that it will (i) utilize only
such written Information and materials that have been supplied or previously
approved in writing by the Company (“Materials”), (ii) not make any
representations or warranties concerning the Company to third parties
inconsistent with the disclosures contained in the Materials, (iii) at the
direction of the Company, deliver to, and have executed by, any third parties
any other notification that the Company may require from time to time in order
for Company to maintain compliance with applicable securities laws, rules and
regulations of any applicable jurisdiction; (iv) maintain a record of each
person or entity that receives from it any information with regard to the
Company, including Materials, and will provide a copy of each such record to the
Company upon reasonable request; and (v) not use any written material prepared
for distribution, public announcement or press release without the prior review
and written approval of the Company.


6.           Term


The Term of this Agreement shall commence on the date hereof and shall end on
May 31, 2010 (“Initial Period”). After the Initial Period this Agreement may be
renewed in a writing signed by both parties (“Renewed Agreement,” together with
the Initial Period, the “Term”)), whereby either party may terminate the Renewed
Agreement by the end of each quarter by giving the other party written notice of
such termination.


7.           Independent Contractor.


 
(a)
It is expressly understood that GRIFFIN is an independent contractor and that it
is not an agent, employee, or representative of the Company or its subsidiaries
and that GRIFFIN shall make no representations to the contrary.  GRIFFIN shall
not be entitled to benefits of any kind from the Company except for the
compensation agreed upon herein. GRIFFIN acknowledges that it shall be
responsible for the collection and payment of all withholdings, contributions
and payroll taxes relating to its services.



 
(b)
GRIFFIN  shall not hold itself out as, nor shall it take any action from which
others might infer that it is, a partner of, agent of, or a joint venture of the
Company. In addition, GRIFFIN shall take no action which binds, or purports to
bind, the Company.



 
(c)
GRIFFIN will determine the method, details, and means of performing the services
provided by it under this Agreement. Nothing in this Agreement shall be
construed to interfere with or otherwise affect the rendering of services by
GRIFFIN in accordance with its independent and professional
judgment.  Notwithstanding, GRIFFIN shall interface closely with the other
officers of the Company and the Board of Directors of the Company and follow the
directions of the Board.

 
3

--------------------------------------------------------------------------------


         
 
8.           Confidential Information.


GRIFFIN agrees to keep secret and confidential, and will not (a) disclose or
transfer to any person, corporation, firm or other entity, either during the
Term of this Agreement or at any time after the termination thereof or (b) use
in GRIFFIN’s subsequent or other business or employment, without the express
written authorization of the Company, any proprietary and/or confidential
information of the Company (hereinafter referred to as “Confidential
Information”). Such Confidential Information includes, without limitation, any
information, customer lists, vendor lists, supplier lists, pricing data,
software, technique, design, process, formula, development or experimental work,
work in process, business, trade secret, innovations, inventions, discoveries,
improvements, research or test results, data, formats, marketing plans, business
plans, strategies, forecasts, unpublished financial information, budgets,
projections, or any other secret or confidential matter relating to the
products, services, research and development, customers, employees (including
identifying information, salaries, benefits, responsibilities and relative
abilities), suppliers, sales, or business affairs of the Company, as well as all
information that has or could have commercial value or other utility in the
business in which the Company or its clients are engaged or in which they
contemplate engaging and which the unauthorized disclosure could be detrimental
to the interests of the Company or its clients, whether or not such information
is identified as Confidential Information by the Company or its clients.
Confidential Information does not include, however, information which (a) is or
becomes generally available to the public other than as a result of a disclosure
by the Company  or its representatives, (b) was available to GRIFFIN on a
non-confidential basis prior to its disclosure by the Company or its
representatives or (c) becomes available to GRIFFIN on a non-confidential basis
from a person other than the Company or its representatives who is not otherwise
bound by a confidentiality agreement with the Company or any of its
representatives, or is not otherwise under an obligation to the Company or any
of its representatives not to transmit the information to GRIFFIN. In the event
of termination (voluntary or otherwise) of this engagement by the Company or on
demand at any time prior thereto, GRIFFIN agrees to deliver promptly to the
Company all Confidential Information of the Company and its clients, whether
prepared by GRIFFIN or otherwise coming into its possession or control relating
to any product, business, work, customer, supplier, or other aspect of the
Company. Because GRIFFIN's services are personal and unique and because GRIFFIN
may have access to and become acquainted with the Confidential Information of
the Company, GRIFFIN agrees that the breach by him/her of this Agreement could
not reasonably or adequately be compensated in damages in an action at law and
that the Company shall be entitled to specific performance of the terms and
provisions hereof and/or temporary or permanent injunctive relief (without the
need to post any bond unless otherwise required by applicable law), which may
include but shall not be limited to restraining GRIFFIN from rendering any
services that would breach this Agreement.


9.           Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida without regard to the conflict of laws provision thereof.


4

--------------------------------------------------------------------------------


            
 
10.           Notices


All notices and other communication hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunications.  Unless otherwise instructed in writing, notices to the
Company shall be directed to it at: Hawk Systems, Inc., 385 NW Executive Center
Drive, Suite 100, Boca Raton, Florida 33431, Attn: Michael Diamant, Chief
Executive Officer, Fax: (509) 479-8724, with a copy to: Greenberg Traurig, P.A.,
5100 Town Center Circle, Suite 400, Boca Raton, FL 33486, Attn: Bruce C.
Rosetto, Esq., Fax: (561) 367-6225, and to GRIFFIN shall be directed to it at:
Griffin Enterprises LLC, 127 West Fairbanks Ave, Suite 248, Winter Park, Florida
32789, Attention:  Noreen McGurrin Griffin, Fax: (407) 641-9673, or to such
other address as any party may specify by notice given to the other party in
accordance with this section.


11.           Miscellaneous


This Agreement constitutes the entire agreement between GRIFFIN and the Company
with respect to the subject matter hereof.  This Agreement may not be amended or
modified except in writing by both parties hereto. If any provision of this
Agreement shall be held or made invalid by a statute, rule, or otherwise, the
remainder of this Agreement shall not be affected thereby and, to this extent,
the provisions of this Agreement shall be deemed to be severable. This Agreement
has been drafted jointly by the parties and, in the event of any ambiguities in
the language hereof, there shall be no inference drawn in favor of or against
either party. This Agreement shall be binding upon and inure to the benefit of
GRIFFIN, the Company and their respective successors, assigns, representatives,
heirs and estates; provided, that the rights and obligations of GRIFFIN under
this Agreement shall not be assigned without the prior written consent of the
Company.  Except as expressly provided herein, this Agreement shall not confer
any rights or remedies upon any person other than the Company and GRIFFIN, and
each of their respective successors and permitted assigns, personal
representatives, heirs and estates, as the case may be.  This Agreement may be
executed in any number of counterparts, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute one agreement.




[Signature Page Follows]
 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 

GRIFFIN:               Griffin Enterprises, LLC               /s/ Noreen
Griffin    2/24/2010   Name: Noreen McGurrin Griffin    Date   Title:          
            THE COMPANY:               /s/ Michael Diamant   2/23/2010   Name:
Michael Diamant     Date   Title: Chief Executive Officer      

 

 
 
6

--------------------------------------------------------------------------------


 
 